DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a microcomputer which is configured to change a potential application location of the one or more target electrodes to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential, in a potential application period during which the predetermined potential is applied.” However, it is unclear how the microcomputer is intended to “change a potential application location of the target electrode.” 
Additionally, any device that applies a positive potential to an electrode and is capable of switching to a negative potential on the electrode would also necessarily change an application location of the electrode, as the “application location” would be the location of the negative charge, given that current is the flow of electrons. Thus, any device that switches potential from positive to negative would also read on the claimed limitation.
Moreover, it is unclear if the “potential application location of the one or more target electrodes” is intended to be a location on each of the electrodes, or any location among the plurality of electrodes.
Claims 2-11 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 2 recites that “the target electrode includes terminal portions along a periphery in a plan view, the terminal portions being portions to which the predetermined potential is applicable.” However, it is unclear how the terminal portions can be “portions to which the predetermined potential is applicable.” Specifically, any portion of an electrode will necessarily have a potential applicable thereto. As such, it is unclear if any peripheral portion of the electrode is intended to read on the terminal portion. Moreover, it is unclear if a predetermined potential must actually be applied to the terminal portions, or if any electrically conductive peripheral portion of the electrode would read on such a portion, as a potential would necessarily be applicable to it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (U.S. Patent No. 8,159,483).
Regarding claim 1, Ikeda teaches an electrochromic device, comprising:
a first electrode (2) which transmits light (See e.g. Figs. 2 and 4-9; C. 4, L. 4-8);
a second electrode (4) disposed opposite the first electrode (See e.g. Figs. 2 and 4-9; C. 4, L. 8-11);
an electrolyte (3) located between the first electrode and the second electrode, and containing metal depositable on one of the first electrode and the second electrode, according to a potential difference between the first electrode and the second electrode (See e.g. Figs. 2, 7, and 9; C. 4, L. 4-60);
a power supply (19, 20) which applies a predetermined potential to one or more target electrodes which comprise at least one of the first electrode and the second electrode (See e.g. Figs. 1-10, with particular attention to Fig. 6; C. 6, L. 8 – C. 7, L. 15; C. 8, L. 28 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18); and
a microcomputer (9’) which is configured to change a potential application location of the one or more target electrodes to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential (See e.g. Figs. 1, 3, and 10; C. 4, L. 
Regarding claim 2, Ikeda teaches the electrochromic device according to claim 1, as above.
Ikeda further teaches that the one or more target electrodes include terminal portions along a periphery in a plan view (See e.g. Figs. 4-6: 10, 11, 12, 17, 18 or 2P+2R or 4A+4C), the terminal portions being portions to which the predetermined potential is applicable (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18), and
the microcomputer is configured to change the potential application location from a first terminal portion to which the predetermined potential is being applied to a second terminal portion different from the first terminal portion resulting in the direction of the current being changed from a direction starting from the first terminal portion to a direction starting from the second terminal portion (See e.g. Figs. 1, 3, and 10; C. 4, L. 41-44; C. 7, L. 5-8; C. 14, L. 33-41), the first terminal portion and the second terminal portion being included in the terminal portions (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 3, Ikeda teaches the electrochromic device according to claim 2, as above.
Ikeda further teaches that the terminal portions further include a third terminal portion (See e.g. Figs. 4-6: 10, 11, 12, 17, 18 or 2Q or 4B), and the second terminal is located at a position that is most distant from the first terminal portion among the terminal portions (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 4, Ikeda teaches the electrochromic device according to claim 2, as above.

the terminal portions (2P+2Q+2R or 4A+4B+4C) are located along sides of the quadrilateral shape or arcs of the round shape (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18), and
the second terminal portion (2R or 4C) is located along one of the sides or the arcs located opposite the first terminal portion (2P or 4A) (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 5, Ikeda teaches the electrochromic device according to claim 2, as above.
Ikeda further teaches a switch (10, 11) which selectively connects the power supply and one of the terminal portions (See e.g. Figs. 4-6; C. 11, L. 51 – C. 12, L. 18), wherein
the microcomputer is configured to change the potential application location by controlling the switch (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 6, Ikeda teaches the electrochromic device according to claim 2, as above.
Ikeda further teaches that the microcomputer is configured to further change the potential application location from the second terminal portion to the first terminal portion in the potential application period (C. 9, L. 18 – C. 10, L. 48).
Regarding claim 7, Ikeda teaches the electrochromic device according to claim 1, as above.
Ikeda further teaches that the microcomputer is configured to repeatedly change the potential application location in the potential application period (See e.g. Figs. 1-10; C. 6, L. 8 – C. 7, L. 15; C. 8, L. 28 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 8, Ikeda teaches the electrochromic device according to claim 1, as above.
Ikeda further teaches that the one or more target electrodes include both of the first electrode and the second electrode (See e.g. Figs. 1-10; C. 6, L. 8 – C. 7, L. 15; C. 8, L. 28 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 9, Ikeda teaches the electrochromic device according to claim 8, as above.
Ikeda further teaches that the microcomputer is configured to change the potential application location of the first electrode to a terminal portion of the first electrode from a plurality of terminal portions of the first electrode, and changes the potential application location of the second electrode to a terminal portion of the second electrode from a plurality of terminal portions of the second electrode, the terminal portion of the first electrode and the terminal portion of the second electrode being most distant from each other among the terminal portions (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 10, Ikeda teaches the electrochromic device according to claim 1, as above.
Ikeda further teaches that the metal is a noble metal (C. 4, L. 38-41; C. 6, L. 23-26).
Regarding claim 11, Ikeda teaches the electrochromic device according to claim 10, as above.
Ikeda further teaches that the noble metal is one of silver, gold, platinum, and palladium (C. 4, L. 38-41; C. 6, L. 23-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Satoh et al. (U.S. PG-Pub No. 2015/0043053; hereinafter – “Satoh”).
Regarding claim 1, Ikeda teaches an electrochromic device, comprising:
a first electrode (2) which transmits light (See e.g. Figs. 2 and 4-9; C. 4, L. 4-8);
a second electrode (4) disposed opposite the first electrode (See e.g. Figs. 2 and 4-9; C. 4, L. 8-11);
an electrolyte (3) located between the first electrode and the second electrode, and containing metal depositable on one of the first electrode and the second electrode, according to a potential difference between the first electrode and the second electrode (See e.g. Figs. 2, 7, and 9; C. 4, L. 4-60);
a power supply (19, 20) which applies a predetermined potential to one or more target electrodes which comprise at least one of the first electrode and the second electrode (See e.g. Figs. 1-10, with particular attention to Fig. 6; C. 6, L. 8 – C. 7, L. 15; C. 8, L. 28 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18); and
a microcomputer (9’) which is configured to change a potential application location of the target electrode to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential (See e.g. Figs. 1, 3, and 10; C. 4, L. 41-44; C. 7, L. 5-8: “After the passing of the point A, the current of the positive direction, the reverse direction to the direction at the time of precipitation, starts to flow, and the electroplating precipitated on the first 
Although Ikeda teaches a structure reading on the broadest reasonable interpretation of the claims, Examiner further submits reference Satoh. Satoh teaches a light-modulating panel and light modulator comprising a first electrode and a second electrode (12, 14, 15, 22), an electrolyte (31, 32) located between the electrodes, a power supply (61) which applies a predetermined potential to one or more target electrodes and a microcomputer (41, 51) which is configured to change a potential application location of the one or more target electrodes to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential, in a potential application period during which the predetermined potential is applied (See e.g. Figs. 1, 6, 7, 9, 11, 14-16, and 18; Paragraphs 0084, 0131-0139, 0184, 0219, 0224-0239, 0298, 0304, and 0309-0311).
Satoh teaches changing a potential application location in order to change a direction of a current which generates the predetermined potential such that “the orientation of the anisometric members 32 is reversibly switched” (Paragraph 0142) in order “to provide a light modulation panel and a light modulation device that has a high rate of light usage with a high contrast and a simple configuration without the need for polarizing plates” (Paragraph 0034).
Therefore, even if Ikeda did not teach the changing application locations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electrochromic device of Ikeda such that a potential application location is changed in order to change a direction of a current which generates the predetermined potential as in Satoh such that “the orientation of the anisometric members 32 is reversibly switched” in order “to provide a light modulation panel and a light modulation device that has a high rate of light usage with a high contrast 
Regarding claim 2, Ikeda in view of Satoh teaches the electrochromic device according to claim 1, as above.
Ikeda further teaches that the one or more target electrodes include terminal portions along a periphery in a plan view (See e.g. Figs. 4-6: 10, 11, 12, 17, 18 or 2P+2R or 4A+4C), the terminal portions being portions to which the predetermined potential is applicable (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18), and
the microcomputer is configured to change the potential application location from a first terminal portion to which the predetermined potential is being applied to a second terminal portion different from the first terminal portion resulting in the direction of the current being changed from a direction starting from the first terminal portion to a direction starting from the second terminal portion (See e.g. Figs. 1, 3, and 10; C. 4, L. 41-44; C. 7, L. 5-8; C. 14, L. 33-41), the first terminal portion and the second terminal portion being included in the terminal portions (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Although Ikeda teaches a structure reading on the broadest reasonable interpretation of the claims, Examiner further submits reference Satoh. Satoh teaches a light-modulating panel and light modulator comprising a first electrode and a second electrode (12, 14, 15, 22), an electrolyte (31, 32) located between the electrodes, a power supply (61) which applies a predetermined potential to one or more target electrodes and a microcomputer (41, 51) which is configured to change a potential application location of the one or more target electrodes to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential, in a potential application period during which the predetermined potential is applied (See e.g. Figs. 1, 6, 7, 9, 11, 14-16, and 18; Paragraphs 0084, 0131-0139, 0184, 0219, 0224-0239, 0298, 0304, and 0309-0311).

Therefore, even if Ikeda did not teach the changing application locations, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electrochromic device of Ikeda such that a potential application location is changed in order to change a direction of a current which generates the predetermined potential as in Satoh such that “the orientation of the anisometric members 32 is reversibly switched” in order “to provide a light modulation panel and a light modulation device that has a high rate of light usage with a high contrast and a simple configuration without the need for polarizing plates,” as taught by Satoh (Paragraphs 0034 and 0142).
Regarding claim 3, Ikeda in view of Satoh teaches the electrochromic device according to claim 2, as above.
Ikeda further teaches that the terminal portions further include a third terminal portion (See e.g. Figs. 4-6: 10, 11, 12, 17, 18 or 2Q or 4B), and the second terminal is located at a position that is most distant from the first terminal portion among the terminal portions (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 4, Ikeda in view of Satoh teaches the electrochromic device according to claim 2, as above.
Ikeda further teaches that the one or more target electrodes have one of a quadrilateral shape and a round shape in the plan view (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18),

the second terminal portion (2R or 4C) is located along one of the sides or the arcs located opposite the first terminal portion (2P or 4A) (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 5, Ikeda in view of Satoh teaches the electrochromic device according to claim 2, as above.
Ikeda further teaches a switch (10, 11) which selectively connects the power supply and one of the terminal portions (See e.g. Figs. 4-6; C. 11, L. 51 – C. 12, L. 18), wherein
the microcomputer is configured to change the potential application location by controlling the switch (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 6, Ikeda in view of Satoh teaches the electrochromic device according to claim 2, as above.
Ikeda further teaches that the microcomputer is configured to further change the potential application location from the second terminal portion to the first terminal portion in the potential application period (C. 9, L. 18 – C. 10, L. 48).
Regarding claim 7, Ikeda in view of Satoh teaches the electrochromic device according to claim 1, as above.
Ikeda further teaches that the microcomputer is configured to repeatedly change the potential application location in the potential application period (See e.g. Figs. 1-10; C. 6, L. 8 – C. 7, L. 15; C. 8, L. 28 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 8, Ikeda in view of Satoh teaches the electrochromic device according to claim 1, as above.

Regarding claim 9, Ikeda in view of Satoh teaches the electrochromic device according to claim 8, as above.
Ikeda further teaches that the microcomputer is configured to change the potential application location of the first electrode to a terminal portion of the first electrode from a plurality of terminal portions of the first electrode, and changes the potential application location of the second electrode to a terminal portion of the second electrode from a plurality of terminal portions of the second electrode, the terminal portion of the first electrode and the terminal portion of the second electrode being most distant from each other among the terminal portions (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 10, L. 4-48; C. 11, L. 51 – C. 12, L. 18).
Regarding claim 10, Ikeda in view of Satoh teaches the electrochromic device according to claim 1, as above.
Ikeda further teaches that the metal is a noble metal (C. 4, L. 38-41; C. 6, L. 23-26).
Regarding claim 11, Ikeda in view of Satoh teaches the electrochromic device according to claim 10, as above.
Ikeda further teaches that the noble metal is one of silver, gold, platinum, and palladium (C. 4, L. 38-41; C. 6, L. 23-26).
Claim(s) 1-9 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Greer (U.S. PG-Pub No. 2015/0362818) in view of Satoh.
Regarding claim 1, Greer teaches an electrochromic device, comprising:
a first electrode (104A) which transmits light (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraph 0035);

an electrolyte (102) located between the first electrode and the second electrode, and containing a metal depositable on one of the first electrode and the second electrode, according to a potential difference between the first electrode and the second electrode (See e.g. Figs. 1, 11, and 18-20; Paragraphs 0035, 0128-0132, and 0136, e.g., Paragraph 0136: “Charge electrolyte species having various transport rates can include rare earth and alkali metals”);
a power supply (not shown) which applies a predetermined potential to one or more target electrodes which comprise at least one of the first electrode and the second electrode (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035 and 0069); and
a microcomputer (not shown) which is configured to change a potential application location (106A-B, 108A-B; 262A-B, 282A-B, 290; 412A-B; 810, 820; 830, 840; 1004, 1006A-B, 1008A-D; 1110, 1120, 1130) of the one or more target electrodes to which the predetermined potential is applied, in a potential application period during which the predetermined potential is applied (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0034-0036, 0047-0049, 0051-0052, 0054-0055, 0070, 0074, 0079-0082, 0084-0085, 0089, 0092, 0097-0098, and 0101).
Greer fails to explicitly disclose that the microcomputer changes a potential application portion of the target electrode to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential, in a potential application period during which the predetermined potential is applied.
However, Satoh teaches a light-modulating panel and light modulator comprising a first electrode and a second electrode (12, 14, 15, 22), an electrolyte (31, 32) located between the electrodes, a power supply (61) which applies a predetermined potential to one or more target electrodes and a microcomputer (41, 51) which is configured to change a potential application location 
Satoh teaches changing a potential application location in order to change a direction of a current which generates the predetermined potential such that “the orientation of the anisometric members 32 is reversibly switched” (Paragraph 0142) in order “to provide a light modulation panel and a light modulation device that has a high rate of light usage with a high contrast and a simple configuration without the need for polarizing plates” (Paragraph 0034).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electrochromic device of Greer such that a potential application location is changed in order to change a direction of a current which generates the predetermined potential as in Satoh such that “the orientation of the anisometric members 32 is reversibly switched” in order “to provide a light modulation panel and a light modulation device that has a high rate of light usage with a high contrast and a simple configuration without the need for polarizing plates,” as taught by Satoh (Paragraphs 0034 and 0142).
Regarding claim 2, Greer in view of Satoh teaches the electrochromic device according to claim 1, as above.
Greer further teaches that the one or more target electrodes include terminal portions along a periphery in a plan view (152, 154, 156, 158; 266A-B, 286A-B; 412A-B; 815, 825, 835, 845; 1010A-1010H; 1152, 1154, 1156, 1158; 1710A-1710D), the terminal portions being portions to which the predetermined potential is applicable (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124), and

Greer fails to explicitly disclose that the microcomputer changes a potential application portion of the target electrode to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential, in a potential application period during which the predetermined potential is applied.
However, Satoh teaches a light-modulating panel and light modulator comprising a first electrode and a second electrode (12, 14, 15, 22), an electrolyte (31, 32) located between the electrodes, a power supply (61) which applies a predetermined potential to one or more target electrodes and a microcomputer (41, 51) which is configured to change a potential application location of the one or more target electrodes to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential, in a potential application period during which the predetermined potential is applied (See e.g. Figs. 1, 6, 7, 9, 11, 14-16, and 18; Paragraphs 0084, 0131-0139, 0184, 0219, 0224-0239, 0298, 0304, and 0309-0311).
Satoh teaches changing a potential application location in order to change a direction of a current which generates the predetermined potential such that “the orientation of the anisometric members 32 is reversibly switched” (Paragraph 0142) in order “to provide a light modulation panel and a light modulation device that has a high rate of light usage with a high contrast and a simple configuration without the need for polarizing plates” (Paragraph 0034).

Regarding claim 3, Greer in view of Satoh teaches the electrochromic device according to claim 2, as above.
Greer further teaches that the terminal portions further include a third terminal portion (152, 154, 156, 158; 266A-B, 286A-B; 412A-B; 815, 825, 835, 845; 1010A-1010H; 1152, 1154, 1156, 1158; 1710A-1710D) and the second terminal is most distant from the first terminal portion among the terminal portions (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124).
Regarding claim 4, Greer in view of Satoh teaches the electrochromic device according to claim 2, as above.
Greer further teaches that the one or more target electrodes have one of a quadrilateral shape and a round shape in the plan view (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124),
the terminal portions (152, 154, 156, 158; 266A-B, 286A-B; 412A-B; 815, 825, 835, 845; 1010A-1010H; 1152, 1154, 1156, 1158; 1710A-1710D) are located along sides of the quadrilateral shape or arcs of the round shape (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-
the second terminal portion (152, 154, 156, 158; 266A-B, 286A-B; 412A-B; 815, 825, 835, 845; 1010A-1010H; 1152, 1154, 1156, 1158; 1710A-1710D) is located along one of the sides or the arcs located opposite the first terminal portion (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124).
Regarding claim 5, Greer in view of Satoh teaches the electrochromic device according to claim 2, as above.
Greer further teaches a switch which selectively connects the power supply and one of the terminal portions (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124), wherein
the microcomputer is configured to change the potential application location by controlling the switch (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124).
Additionally, Satoh further teaches a switch which selectively connects the power supply and one of the terminal portions, wherein the controller changes the potential application portion by controlling the switch (See e.g. Figs. 1, 6, 7, 9, 11, 14-16, and 18; Paragraphs 0084, 0131-0139, 0184, 0219, 0224-0239, 0298, 0304, and 0309-0311).
Regarding claim 6, Greer in view of Satoh teaches the electrochromic device according to claim 2, as above.
Greer further teaches that the microcomputer is configured to further change the potential application location from the second terminal portion to the first terminal portion in the potential 
Regarding claim 7, Greer in view of Satoh teaches the electrochromic device according to claim 1, as above.
Greer further teaches that the microcomputer is configured to repeatedly change the potential application portion in the potential application period (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124).
Regarding claim 8, Greer in view of Satoh teaches the electrochromic device according to claim 1, as above.
Greer further teaches that the one or more target electrodes include both of the first electrode and the second electrode (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124).
Regarding claim 9, Greer in view of Satoh teaches the electrochromic device according to claim 8, as above.
Greer further teaches that the microcomputer is configured to change the potential application location of the first electrode to a terminal portion of the first electrode, and changes the potential application location of the second electrode to a terminal portion of the second electrode, the terminal portion of the first electrode and the terminal portion of the second electrode being most distant from each other among the terminal portions (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124).
Claim(s) 4 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, or Ikeda in view of Satoh, as applied to claim 1 above, and further in view of Greer.
Regarding claim 4, Ikeda and Ikeda in view of Satoh teach the electrochromic device according to claim 2, as above.
Ikeda further teaches that the target electrode has one of a quadrilateral shape, a round shape, and an oval shape in the plan view (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18),
the terminal portions (2P+2R or 4A+4C) are located along sides of the quadrilateral shape or arcs of the round shape or the oval shape (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18), and
the second terminal portion (2R or 4C) is located along one of the sides or the arcs located opposite the first terminal portion (2P or 4A) (See e.g. Figs. 4-6; C. 7, L. 46 – C. 9, L. 42; C. 11, L. 51 – C. 12, L. 18).
Although Ikeda teaches a device reading on the broadest reasonable interpretation of the claim, Examiner further submits that Greer teaches controlled switching for electrochromic devices including a target electrode having terminal portions, wherein the target electrode has one of a quadrilateral shape, a round shape, and an oval shape in the plan view (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124),
the terminal portions (152, 154, 156, 158; 266A-B, 286A-B; 412A-B; 815, 825, 835, 845; 1010A-1010H; 1152, 1154, 1156, 1158; 1710A-1710D) are located along sides of the quadrilateral shape or arcs of the round shape or the oval shape (See e.g. Figs. 1-2, 4, 8-11, 17-18, and 20; Paragraphs 0035-0036, 0038, 0040, 0042-0044, 0054-0055, 0057, 0070, 0079-0082, 0084-0085, 0089, 0091-0092, 0094, 0097, 0101, and 0124), and

Greer teaches the target electrode having this shape and the arrangement of terminal portions “so that the EC device is structured to cause a pattern to appear, based at least in part upon different EC regions of the EC device switching to different transmission levels” (Paragraph 0049) or “to control diffraction of images captured by the camera” (Paragraph 0052) and “to selectively apodize a window through which light passes from an imaged subject to a light sensor of the camera, according to some embodiments” (Paragraph 0068) for “smoothing of the out-of-focus elements, and enables the subject 302 to stand out more vividly against the out-of-focus elements” (Paragraph 0065).
Therefore, even if the device of Ikeda did not read on the broadest reasonable interpretation of the claims, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electrochromic device of Ikeda such that the electrodes have a quadrilateral, round, or oval shape with terminals on opposite sides or arcs thereof, as in Greer, “so that the EC device is structured to cause a pattern to appear, based at least in part upon different EC regions of the EC device switching to different transmission levels” or “to control diffraction of images captured by the camera” and “to selectively apodize a window through which light passes from an imaged subject to a light sensor of the camera, according to some embodiments” for “smoothing of the out-of-focus elements, and enables the subject 302 to stand out more vividly against the out-of-focus elements,” as taught by Greer (Paragraphs 0049, 0052, 0065, and 0068), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Claim(s) 10-11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Satoh as applied to claim 1 above, and further in view of Shimotani et al. (U.S. Patent No. 7,907,323; hereinafter – “Shimotani”).
Regarding claim 10, Greer in view of Satoh teaches the electrochromic device according to claim 1, as above.
Greer and Satoh fail to explicitly disclose that the metal is a noble metal.
However, Shimotani teaches a display device comprising a first electrode (24) which transmits light, a second electrode (22) disposed opposite the first electrode, and an electrolyte (34) located between the first electrode and the second electrode, and containing a noble metal (30) depositable on one of the first electrode and the second electrode, according to a potential difference between the first electrode and the second electrode (See e.g. Fig. 1; C. 5, L. 13-22; C. 6, L. 12-22).
Shimotani teaches this noble metal as a preferred material such that “a display device and a display medium excellent in a chroma, durability, and a beam transmittance can be provided” and particularly such that “a change in an absorption wavelength due to difference in a shape of a polygonal metal particle is great” (C. 6, L. 4-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electrochromic device of Greer with the noble metal of Shimotani such that “a display device and a display medium excellent in a chroma, durability, and a beam transmittance can be provided” and particularly such that “a change in an absorption wavelength due to difference in a shape of a polygonal metal particle is great,” as in Shimotani (C. 6, L. 4-22), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 11, Greer in view of Satoh and Shimotani teaches the electrochromic device according to claim 10, as above.
Greer and Satoh fail to explicitly disclose that the noble metal is one of silver, gold, platinum, and palladium.
However, Shimotani further teaches that the noble metal is one of silver, gold, platinum, and palladium (See e.g. Fig. 1; C. 5, L. 13-22; C. 6, L. 12-22).
Shimotani teaches silver, gold, platinum, and palladium as a preferred material such that “a display device and a display medium excellent in a chroma, durability, and a beam transmittance can be provided” and particularly such that “a change in an absorption wavelength due to difference in a shape of a polygonal metal particle is great” (C. 6, L. 4-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electrochromic device of Greer with the electrolyte containing silver, gold, platinum, and palladium of Shimotani such that “a display device and a display medium excellent in a chroma, durability, and a beam transmittance can be provided” and particularly such that “a change in an absorption wavelength due to difference in a shape of a polygonal metal particle is great,” as in Shimotani (C. 6, L. 4-22), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Response to Arguments
Applicant's arguments, see pages 6-9, filed 12/16/2020, regarding the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive. 
Applicant argues that the amendments to claim 1 overcome the 35 U.S.C. 112(b) rejections. However, Examiner respectfully disagrees.
Specifically, Examiner maintains that it is unclear what structure is required for changing “a potential application location” and further what should be considered “a potential application location of the target electrode.” As such, the claims remain indefinite, as detailed previously and above.
To be clear, there is no clear structure recited in the claims to clearly indicate how the potential application location is changed, or what structure is required to achieve such a change. Thus, any device which applies a potential to an electrode and subsequently stops applying the potential to the electrode would change a potential application location of the target electrode, and it is unclear if such a structure is intended to read on the claim.
Additionally, any device that applies a positive potential to an electrode and is capable of switching to a negative potential on the electrode would also necessarily change an application location of the electrode, as the “application location” would be the location of the negative charge, given that current is the flow of electrons. Thus, any device that switches potential from positive to negative would also read on the claimed limitation.
Examiner respectfully suggests amending the claims to further clarify the structure of the device which causes the changing potential application location, consistent with the specification, such as to include the switching structure shown in Fig. 3.
Regarding claim 2, Applicant argues that the amendments to describe the changing direction of the current overcome the 35 U.S.C. 112(b) rejections. However, Examiner respectfully disagrees and maintains that the manner of applying the potential is not the issue. Rather, it is unclear how the 
Applicant's arguments, see pages 9-12, filed 12/16/2020, regarding the 35 U.S.C. 102 rejection in view of Ikeda have been fully considered but they are not persuasive.
Applicant argues that “in Ikeda, even though the direction of the current is changed, the location at which the potential application is charged or applied is not change.” However, Examiner respectfully disagrees.
Specifically, Ikeda explicitly teaches in C. 7, L. 5-8 that “After the passing of the point A, the current of the positive direction, the reverse direction to the direction at the time of precipitation, starts to flow, and the electroplating precipitated on the first electrode 2 dissolves into the electrolytic solution 3” (emphasis added). Moreover, this changing of current direction is further detailed in C. 4, L. 41-44 and C. 14, L. 33-41. As such, Ikeda clearly teaches a device reading on the broadest reasonable interpretation of the claimed limitation.
Moreover, Examiner respectfully notes that the limitation that the microcomputer “changes a potential application portion of the target electrode to which the predetermined potential is applied resulting in changing a direction of a current which generates the predetermined potential, in a potential application period during which the predetermined potential is applied,” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Ikeda teaches an electrochromic device having the required electrodes and a microcomputer that is capable of changing the direction of the current, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Ikeda anticipates the claim.
In the instant case, it is well known that current is the stream of charged particles moving through a circuit. Given that Ikeda teaches first applying a current in a positive direction, and then applying a current in the negative direction, it necessarily follows that a positive voltage must be applied to one location to achieve the positive direction, and that the positive voltage must be applied to a different location to achieve the negative direction. If the positive voltage were not applied to two different locations, it would be impossible for the current to change directions. Thus, given the broadest reasonable interpretation of the claims, Ikeda necessarily teaches changing the potential application location of the target electrodes.
Nevertheless, Examiner further submits reference Satoh. Applicant’s arguments are further moot upon further consideration and a new ground(s) of rejection made in view of Ikeda and Satoh, as detailed above.
Applicant’s arguments, see page 12, filed 12/16/2020, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 in view of Greer and Sambucetti have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Greer and Satoh, as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896